Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                          4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                East Pattern & Model Corp.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                    Mailing address, if different from principal place of
                                                                                                 business

                                  769 Trabold Rd.
                                  Rochester, NY 14624
                                  Number, Street, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                  Monroe                                                         Location of principal assets, if different from principal
                                  County                                                         place of business

                                                                                                 Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       http://www.eastpattern.com/


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201
                    Case 2-18-21309-PRW,          Doc 1, Filed 12/19/18, Entered 12/19/18 09:00:02,
                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 1
                                      Description: Main Document , Page 1 of 21
Debtor    East Pattern & Model Corp.                                                                  Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                           Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                3261

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                           Chapter 7
     debtor filing?
                                           Chapter 9
                                           Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                           Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                 Case number
                                                 District                                 When                                 Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                    Relationship
                                                 District                                 When                             Case number, if known




Official Form 201
                     Case 2-18-21309-PRW,          Doc 1, Filed 12/19/18, Entered 12/19/18 09:00:02,
                                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                           page 2
                                       Description: Main Document , Page 2 of 21
Debtor   East Pattern & Model Corp.                                                                Case number (if known)
         Name




11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal       Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                    Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                            Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                            Is the property insured?
                                                No
                                                Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                              1,000-5,000                                25,001-50,000
    creditors                       50-99                                             5001-10,000                                50,001-100,000
                                    100-199                                           10,001-25,000                              More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                      $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                    $50,001 - $100,000                                $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                               $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                             $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities           $0 - $50,000                                      $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                    $50,001 - $100,000                                $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                               $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                             $100,000,001 - $500 million                More than $50 billion




Official Form 201
                    Case 2-18-21309-PRW,          Doc 1, Filed 12/19/18, Entered 12/19/18 09:00:02,
                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                             page 3
                                      Description: Main Document , Page 3 of 21
Debtor    East Pattern & Model Corp.                                                               Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      December 18, 2018
                                                  MM / DD / YYYY


                             X   /s/ John DeTitta                                                         John DeTitta
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Mike Krueger, Esq.                                                    Date December 18, 2018
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Mike Krueger, Esq.
                                 Printed name

                                 Dibble & Miller, P.C.
                                 Firm name

                                 55 Canterbury Rd.
                                 Rochester, NY 14607
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     585-271-1500                  Email address      mjk@dibblelaw.com

                                  NY
                                 Bar number and State




Official Form 201
                    Case 2-18-21309-PRW,          Doc 1, Filed 12/19/18, Entered 12/19/18 09:00:02,
                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                            page 4
                                      Description: Main Document , Page 4 of 21
 Fill in this information to identify the case:

 Debtor name         East Pattern & Model Corp.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          December 18, 2018                       X /s/ John DeTitta
                                                                       Signature of individual signing on behalf of debtor

                                                                       John DeTitta
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




                   Case 2-18-21309-PRW, Doc 1, Filed 12/19/18, Entered 12/19/18 09:00:02,
                                   Description: Main Document , Page 5 of 21
 Fill in this information to identify the case:
 Debtor name East Pattern & Model Corp.
 United States Bankruptcy Court for the: WESTERN DISTRICT OF NEW                                                                                      Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 ADP Payrroll                                                    Payroll services                                                                                             $790.00
 2144 W Henrietta Rd
 Rochester, NY
 14623
 Capital One                                                     Business Debt                                                                                            $26,210.00
 PO Box 30285
 Salt Lake City, UT
 84130-0285
 Carbide                                                         Business Debt                                                                                                $718.00
 7211 Haven Ave
 Ste E #611
 Rancho
 Cucamonga, CA
 91701
 D.B. Roberts, Inc.                                              Business Debt                                                                                              $1,528.00
 58 Jonspin Road
 Wilmington, MA
 01887
 Lawson Products                                                 Business Debt                                                                                              $3,148.00
 Inc
 8770 Est Bryn Mawr
 Ave.
 Suite 900
 Chicago, IL 60631
 MS Equipment                                                    Business Debt                                                                                              $5,407.00
 3498 Union St
 North Chili, NY
 14514
 Paychex                                                         Payroll services                                                                                         $19,000.00
 911 Panorama Trail
 S.
 Rochester, NY
 14625
 People Ready                                                    Business Debt                                                                                            $12,138.00
 1015 A St
 Tacoma, WA 98402



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                        Case 2-18-21309-PRW, Doc 1, Filed 12/19/18, Entered 12/19/18 09:00:02,
                                        Description: Main Document , Page 6 of 21
 Debtor    East Pattern & Model Corp.                                                                         Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 RDA Container                                                   Business Debt                                                                                            $14,614.00
 Corporation
 70 Cherry Rd.
 Rochester, NY
 14624
 RG&E                                                            Utilities                                                                                                $60,000.00
 89 East Ave.
 Rochester, NY
 14604
 Sherwin Williams                                                Business Debt                                                                                            $14,683.00
 101 West Prospect
 Avenue
 Cleveland, OH 44115
 Shred-It                                                        Business Debt                                                                                                $480.00
 81 Walsh Dr.
 Parsippany, NJ
 07054
 Sturdell Industries,                                            Business Debt                                                                                              $2,064.00
 Inc.
 PO Box 6349
 Carol Stream, IL
 60197
 UniFirst                                                        Business Debt                                                                                              $3,159.00
 68 Jonspin Rd.
 Wilmington, MA
 01887
 Yaro Properties                                                 Location lease                                                                                         $110,000.00
 105 McLaughlin Rd.                                              arrears
 Rochester, NY
 14615




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                        Case 2-18-21309-PRW, Doc 1, Filed 12/19/18, Entered 12/19/18 09:00:02,
                                        Description: Main Document , Page 7 of 21
 Fill in this information to identify the case:

 Debtor name         East Pattern & Model Corp.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                               Check if this is an
                                                                                                                                               amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                      12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
           No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                     Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                 Amount of claim             Value of collateral
                                                                                                                                                 that supports this
                                                                                                                     Do not deduct the value     claim
                                                                                                                     of collateral.
 2.1   IRS                                            Describe debtor's property that is subject to a lien                  $168,767.00
       Creditor's Name                                All property
       P. O. Box 7346
       Philadelphia, PA
       19101-7346
       Creditor's mailing address                     Describe the lien
                                                      Tax Liens
                                                      Is the creditor an insider or related party?
                                                          No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                             No
       2016-2018                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                             Contingent
           Yes. Specify each creditor,                    Unliquidated
       including this creditor and its relative           Disputed
       priority.
       1. JP Morgan Chase Bank,
       N.A.
       2. NYS Department of
       Taxation & Finance
       3. IRS
       4. NYS Department of
       Labor

       JP Morgan Chase Bank,
 2.2                                                                                                                          $84,000.00
       N.A.                                           Describe debtor's property that is subject to a lien
       Creditor's Name                                All property
       PO Box 33035
       Beaver Dam, KY 42320
       Creditor's mailing address                     Describe the lien
                                                      UCC
                                                      Is the creditor an insider or related party?
                                                          No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                             No
       1993                                               Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number


Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                   page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                   Case 2-18-21309-PRW, Doc 1, Filed 12/19/18, Entered 12/19/18 09:00:02,
                                   Description: Main Document , Page 8 of 21
 Debtor       East Pattern & Model Corp.                                                                Case number (if know)
              Name


        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                            Contingent
            Yes. Specify each creditor,                   Unliquidated
        including this creditor and its relative          Disputed
        priority.
        Specified on line 2.1

 2.3    NYS Department of Labor                       Describe debtor's property that is subject to a lien                        $3,505.00
        Creditor's Name                               All property
        Building 12
        W.A. Harriman Campus
        Albany, NY 12240
        Creditor's mailing address                    Describe the lien
                                                      Warrant
                                                      Is the creditor an insider or related party?
                                                          No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                            No
        2017-2018                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                            Contingent
            Yes. Specify each creditor,                   Unliquidated
        including this creditor and its relative          Disputed
        priority.
        Specified on line 2.1

        NYS Department of
 2.4                                                                                                                             $25,518.00
        Taxation & Finance                            Describe debtor's property that is subject to a lien
        Creditor's Name                               All property
        PO Box 5300
        Albany, NY 12205-0300
        Creditor's mailing address                    Describe the lien
                                                      Warrant
                                                      Is the creditor an insider or related party?
                                                          No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                            No
        2017-2018                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                            Contingent
            Yes. Specify each creditor,                   Unliquidated
        including this creditor and its relative          Disputed
        priority.
        Specified on line 2.1

 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.               $281,790.00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity


Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

                    Case 2-18-21309-PRW, Doc 1, Filed 12/19/18, Entered 12/19/18 09:00:02,
                                    Description: Main Document , Page 9 of 21
 Fill in this information to identify the case:

 Debtor name         East Pattern & Model Corp.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $790.00
           ADP Payrroll                                                         Contingent
           2144 W Henrietta Rd                                                  Unliquidated
           Rochester, NY 14623                                                  Disputed
           Date(s) debt was incurred     2018                                Basis for the claim:    Payroll services
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $26,210.00
           Capital One                                                          Contingent
           PO Box 30285                                                         Unliquidated
           Salt Lake City, UT 84130-0285                                        Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $718.00
           Carbide                                                              Contingent
           7211 Haven Ave                                                       Unliquidated
           Ste E #611                                                           Disputed
           Rancho Cucamonga, CA 91701
                                                                             Basis for the claim:    Business Debt
           Date(s) debt was incurred 2018
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $1,528.00
           D.B. Roberts, Inc.                                                   Contingent
           58 Jonspin Road                                                      Unliquidated
           Wilmington, MA 01887                                                 Disputed
           Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Business Debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                         49869                                            Best Case Bankruptcy

                   Case 2-18-21309-PRW, Doc 1, Filed 12/19/18, Entered 12/19/18 09:00:02,
                                   Description: Main Document , Page 10 of 21
 Debtor       East Pattern & Model Corp.                                                              Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,148.00
          Lawson Products Inc                                                   Contingent
          8770 Est Bryn Mawr Ave.                                               Unliquidated
          Suite 900                                                             Disputed
          Chicago, IL 60631
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,407.00
          MS Equipment                                                          Contingent
          3498 Union St                                                         Unliquidated
          North Chili, NY 14514                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,000.00
          Paychex                                                               Contingent
          911 Panorama Trail S.                                                 Unliquidated
          Rochester, NY 14625                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Payroll services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,138.00
          People Ready                                                          Contingent
          1015 A St                                                             Unliquidated
          Tacoma, WA 98402                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,614.00
          RDA Container Corporation                                             Contingent
          70 Cherry Rd.                                                         Unliquidated
          Rochester, NY 14624                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $60,000.00
          RG&E                                                                  Contingent
          89 East Ave.                                                          Unliquidated
          Rochester, NY 14604                                                   Disputed
          Date(s) debt was incurred      2018                                Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,683.00
          Sherwin Williams                                                      Contingent
          101 West Prospect Avenue                                              Unliquidated
          Cleveland, OH 44115                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                   Case 2-18-21309-PRW, Doc 1, Filed 12/19/18, Entered 12/19/18 09:00:02,
                                   Description: Main Document , Page 11 of 21
 Debtor       East Pattern & Model Corp.                                                              Case number (if known)
              Name

 3.12      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $480.00
           Shred-It                                                             Contingent
           81 Walsh Dr.                                                         Unliquidated
           Parsippany, NJ 07054                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.13      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $0.00
           Spirol International Corporation                                     Contingent
           30 Rock Avenue                                                       Unliquidated
           Danielson, CT 06239                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Listed for Notice
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.14      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $2,064.00
           Sturdell Industries, Inc.                                            Contingent
           PO Box 6349                                                          Unliquidated
           Carol Stream, IL 60197                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.15      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $3,159.00
           UniFirst                                                             Contingent
           68 Jonspin Rd.                                                       Unliquidated
           Wilmington, MA 01887                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.16      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $110,000.00
           Yaro Properties                                                      Contingent
           105 McLaughlin Rd.                                                   Unliquidated
           Rochester, NY 14615                                                  Disputed
           Date(s) debt was incurred     2018                                Basis for the claim:    Location lease arrears
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       Allen Miller and Greene
           10101 Fondren Rd Suite 535                                                                 Line     3.15
           Houston, TX 77096
                                                                                                             Not listed. Explain

 4.2       AMS Collections
           PO Box 540                                                                                 Line     3.4
           Fair Lawn, NJ 07410
                                                                                                             Not listed. Explain




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 3 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

                   Case 2-18-21309-PRW, Doc 1, Filed 12/19/18, Entered 12/19/18 09:00:02,
                                   Description: Main Document , Page 12 of 21
 Debtor       East Pattern & Model Corp.                                                          Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.3       Brennan and Clark
           721 East Madison Street                                                               Line     3.5
           Suite 200
                                                                                                        Not listed. Explain
           Villa Park, IL 60181

 4.4       Dehaan And Bach
           PO Box 929                                                                            Line     3.11
           Milford, OH 45150
                                                                                                        Not listed. Explain

 4.5       Lyon Collection Service
           7924 West Sahara Avenue                                                               Line     3.1
           Las Vegas, NV 89117
                                                                                                        Not listed. Explain

 4.6       Pullano & Farrow
           Katerina M. Kramarchyk, Esq.                                                          Line     3.16
           69 Cascade Dr.
                                                                                                        Not listed. Explain
           Suite 307
           Rochester, NY 14614

 4.7       Relin, Goldstein & Crane, LLP
           Suite 1800                                                                            Line     3.6
           28 East Main St.
                                                                                                        Not listed. Explain
           Rochester, NY 14614

 4.8       Richard T Avisw, Esq.
           PO Box 31579                                                                          Line     3.7
           Chicago, IL 60631
                                                                                                        Not listed. Explain

 4.9       UCC Collections
           4455 Genesee St Suite 116                                                             Line     3.9
           Buffalo, NY 14225
                                                                                                        Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                          0.00
 5b. Total claims from Part 2                                                                       5b.    +     $                    273,939.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                      273,939.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 4 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

                   Case 2-18-21309-PRW, Doc 1, Filed 12/19/18, Entered 12/19/18 09:00:02,
                                   Description: Main Document , Page 13 of 21
 Fill in this information to identify the case:

 Debtor name         East Pattern & Model Corp.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or                   Location lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                9 years
                                                                                    Yaro Properties
             List the contract number of any                                        105 McLaughlin Rd.
                   government contract                                              Rochester, NY 14615




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

                   Case 2-18-21309-PRW, Doc 1, Filed 12/19/18, Entered 12/19/18 09:00:02,
                                   Description: Main Document , Page 14 of 21
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Western District of New York
 In re       East Pattern & Model Corp.                                                                       Case No.
                                                                                 Debtor(s)                    Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $       Hourly rates plus
                                                                                                                           costs &
                                                                                                                    disbursements
             Prior to the filing of this statement I have received                                        $                 10,000.00
             Balance Due                                                                                  $        Subject to Court
                                                                                                                         Approval

2.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       e.   [Other provisions as needed]
                 Prosecute Chapter 11 on an hourly fee basis. $260 attorney; $180 paralegal.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     December 18, 2018                                                           /s/ Mike Krueger, Esq.
     Date                                                                        Mike Krueger, Esq.
                                                                                 Signature of Attorney
                                                                                 Dibble & Miller, P.C.
                                                                                 55 Canterbury Rd.
                                                                                 Rochester, NY 14607
                                                                                 585-271-1500 Fax: 585-271-0118
                                                                                 mjk@dibblelaw.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

                   Case 2-18-21309-PRW, Doc 1, Filed 12/19/18, Entered 12/19/18 09:00:02,
                                   Description: Main Document , Page 15 of 21
                                                               United States Bankruptcy Court
                                                                     Western District of New York
 In re      East Pattern & Model Corp.                                                                                Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 EPM, LLC                                                            100%             100%                                       100%
 (John DeTitta is sole member of the LLC)


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date December 18, 2018                                                      Signature /s/ John DeTitta
                                                                                            John DeTitta

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



                   Case 2-18-21309-PRW, Doc 1, Filed 12/19/18, Entered 12/19/18 09:00:02,
                                   Description: Main Document , Page 16 of 21
                                                               United States Bankruptcy Court
                                                                     Western District of New York
 In re      East Pattern & Model Corp.                                                              Case No.
                                                                                   Debtor(s)        Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       December 18, 2018                                          /s/ John DeTitta
                                                                        John DeTitta/President
                                                                        Signer/Title




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy

                   Case 2-18-21309-PRW, Doc 1, Filed 12/19/18, Entered 12/19/18 09:00:02,
                                   Description: Main Document , Page 17 of 21
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                     ADP Payrroll
                     2144 W Henrietta Rd
                     Rochester, NY 14623


                     Allen Miller and Greene
                     10101 Fondren Rd Suite 535
                     Houston, TX 77096


                     AMS Collections
                     PO Box 540
                     Fair Lawn, NJ 07410


                     Brennan and Clark
                     721 East Madison Street
                     Suite 200
                     Villa Park, IL 60181


                     Capital One
                     PO Box 30285
                     Salt Lake City, UT 84130-0285


                     Carbide
                     7211 Haven Ave
                      Ste E #611
                     Rancho Cucamonga, CA 91701


                     D.B. Roberts, Inc.
                     58 Jonspin Road
                     Wilmington, MA 01887


                     Dehaan And Bach
                     PO Box 929
                     Milford, OH 45150


                     IRS
                     P. O. Box 7346
                     Philadelphia, PA 19101-7346


                     JP Morgan Chase Bank, N.A.
                     PO Box 33035
                     Beaver Dam, KY 42320




    Case 2-18-21309-PRW, Doc 1, Filed 12/19/18, Entered 12/19/18 09:00:02,
                    Description: Main Document , Page 18 of 21
                 Lawson Products Inc
                 8770 Est Bryn Mawr Ave.
                 Suite 900
                 Chicago, IL 60631


                 Lyon Collection Service
                 7924 West Sahara Avenue
                 Las Vegas, NV 89117


                 MS Equipment
                 3498 Union St
                 North Chili, NY 14514


                 NYS Department of Labor
                 Building 12
                 W.A. Harriman Campus
                 Albany, NY 12240


                 NYS Department of Taxation & Finance
                 PO Box 5300
                 Albany, NY 12205-0300


                 Paychex
                 911 Panorama Trail S.
                 Rochester, NY 14625


                 People Ready
                 1015 A St
                 Tacoma, WA 98402


                 Pullano & Farrow
                 Katerina M. Kramarchyk, Esq.
                 69 Cascade Dr.
                 Suite 307
                 Rochester, NY 14614


                 RDA Container Corporation
                 70 Cherry Rd.
                 Rochester, NY 14624


                 Relin, Goldstein & Crane, LLP
                 Suite 1800
                 28 East Main St.
                 Rochester, NY 14614



Case 2-18-21309-PRW, Doc 1, Filed 12/19/18, Entered 12/19/18 09:00:02,
                Description: Main Document , Page 19 of 21
                 RG&E
                 89 East Ave.
                 Rochester, NY 14604


                 Richard T Avisw, Esq.
                 PO Box 31579
                 Chicago, IL 60631


                 Sherwin Williams
                 101 West Prospect Avenue
                 Cleveland, OH 44115


                 Shred-It
                 81 Walsh Dr.
                 Parsippany, NJ 07054


                 Spirol International Corporation
                 30 Rock Avenue
                 Danielson, CT 06239


                 Sturdell Industries, Inc.
                 PO Box 6349
                 Carol Stream, IL 60197


                 UCC Collections
                 4455 Genesee St Suite 116
                 Buffalo, NY 14225


                 UniFirst
                 68 Jonspin Rd.
                 Wilmington, MA 01887


                 Yaro Properties
                 105 McLaughlin Rd.
                 Rochester, NY 14615




Case 2-18-21309-PRW, Doc 1, Filed 12/19/18, Entered 12/19/18 09:00:02,
                Description: Main Document , Page 20 of 21
                                                               United States Bankruptcy Court
                                                                     Western District of New York
 In re      East Pattern & Model Corp.                                                                  Case No.
                                                                                   Debtor(s)            Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for East Pattern & Model Corp. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 EPM, LLC
 (John DeTitta is sole member of the LLC)




    None [Check if applicable]




 December 18, 2018                                                    /s/ Mike Krueger, Esq.
 Date                                                                 Mike Krueger, Esq.
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for East Pattern & Model Corp.
                                                                      Dibble & Miller, P.C.
                                                                      55 Canterbury Rd.
                                                                      Rochester, NY 14607
                                                                      585-271-1500 Fax:585-271-0118
                                                                      mjk@dibblelaw.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy

                   Case 2-18-21309-PRW, Doc 1, Filed 12/19/18, Entered 12/19/18 09:00:02,
                                   Description: Main Document , Page 21 of 21
